Title: To George Washington from Major General Artemas Ward, 27 April 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 27 April 1776

I have the Honour of your Excellency’s Letter of the 18th Instant, and immediately took measures for carrying your designs respecting the Vessels into execution.
I have inclosed a Letter containing Accounts &c. from Doctr Brown, and an Account from Mr Singletary; and wait your Directions respecting them. There are several accounts similar to Mr Singletary’s yet unsettled. Should your Excellency approve those accounts, they cannot be paid until the arrival of more money. I am Sir Your Excellencys Obedient Humble Servant

Artemas Ward

